         Case 2:19-cr-00224-APG-DJA Document 29 Filed 01/07/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Louis Franco
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00224-APG-DJA
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Second Request)
13
     LOUIS FRANCO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Stephanie N. Ihler, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Louis Franco, that the
20
     Sentencing Hearing currently scheduled on January 13, 2021, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Mr. Franco has indicated he would like to appear in person for his sentencing
24
     hearing.    Under the terms of the agreement signed by the parties, Mr. Franco still has
25
     approximately nine months left to serve. Accordingly, the parties are requesting a continuance
26
     of 90 days in the hopes that Mr. Franco will be able to appear in person.
       Case 2:19-cr-00224-APG-DJA Document 29 Filed 01/07/21 Page 2 of 3




 1         2.     The defendant is in custody and agrees with the need for the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the second request for a continuance of the Sentencing Hearing.
 4         DATED this 6th day of January, 2021.
 5
 6   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 7
 8
     By Paul D. Riddle                             By Stephanie N. Ihler
 9   PAUL D. RIDDLE                                STEPHANIE N. IHLER
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
         Case 2:19-cr-00224-APG-DJA Document 29 Filed 01/07/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00224-APG-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     LOUIS FRANCO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Wednesday, January 13, 2021 at 1:00 p.m., be vacated and continued to April 14, 2021 at the

12   hour of 1:00 p.m. in Courtroom 6C; or to a time and date convenient to the court.

13          DATED this 7th day of January, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
